     USDC IN/ND case 2:17-cv-00033-JPK document 124 filed 10/05/20 page 1 of 2


                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF INDIANA
                                HAMMOND DIVISION

JOHN DOE,                                                            )
                                                                     )      CIVIL ACTION
               Plaintiff,                                            )
v.                                                                   )
                                                                     )
PURDUE UNIVERSITY, PURDUE UNIVERSITY                                 )
BOARD OF TRUSTEES, MITCHELL ELIAS                                    )
DANIELS, JR., in his official capacity as President of               )
Purdue University, ALYSA CHRISTMAS ROLLOCK,                          )      No. 2:17-cv-33-JPK
in her official capacity at Purdue University, KATHERINE             )
SERMERSHEIM, in her official capacity at Purdue University,          )
                                                                     )
               Defendants.                                           )

             PLAINTIFF JOHN DOE’S ASSERTION OF PRIVILEGE IN
          COMPLIANCE WITH THE COURT’S SEPTEMBER 24, 2020 ORDER

        Plaintiff John Doe respectfully submits this statement in compliance with the Court’s

September 24, 2020 Order (ECF No. 117) to assert privilege as to the specific counseling

communications between himself and Mr. Noel Perry, a professional mental health care

counsellor. It should be noted that the counsellor Mr. Noel Perry has independently asserted

privilege in a motion to quash a subpoena on the ground of the psychologist-patient privilege under

Jaffe v. Redmond, 518 U.S. 1, 23-24 (1996) (ECF 115).

        Plaintiff John Doe had already intended to assert privilege -- what would be the

psychologist-patient privilege -- at Plaintiff John Doe’s deposition. At pages 146-147 of the

deposition, Plaintiff John Doe testified as to receiving counseling with Mr. Perry in the period

from early 2018 to mid-2020. At pages 148-149 of the deposition, Plaintiff John Doe explained

that while he signed authorizations for all the other providers (eight of them) that were requested,

Plaintiff John Doe did not sign an authorization with respect to Mr. Perry because all the other


                                                [1]
  USDC IN/ND case 2:17-cv-00033-JPK document 124 filed 10/05/20 page 2 of 2


records were “more than adequate” and “because if you’re in a consulting setting, the whole idea

behind consulting is that you have confidentiality between you and your counselor. And in that

setting, you’re allowed to be more vulnerable with things you say and the feelings you express.

And that is how I was able to improve my mental wellbeing. And to crack it open to me would be

a large violation of that confidentiality. . . .”

        Lest there be any doubt, Plaintiff John Doe does assert privilege as to his communications

and substance of his communications with Mr. Perry during the private counseling sessions he had

with Mr. Perry, and Plaintiff John Doe does object to Mr. Perry testifying and disclosing his

records concerning the substance of and communications with Plaintiff John Doe regarding the

counseling that Plaintiff John Doe received. Plaintiff John Doe is not asserting privilege as to the

timeline of his counseling with Mr. Noel Perry and the fact that he has received such counseling

services.

        Plaintiff John Doe does not have documents to put in a privilege log. He has produced

already to Defendants what documents he has had in his possession, custody or control regarding

his receipt of counseling services from Mr. Perry, which documents were bills for Mr. Perry’s

services. But Plaintiff John Doe does not have and has not had in his possession, custody or control

any documents regarding his communications and the substance of his communications with Mr.

Perry during the private counseling sessions he had with Mr. Perry.

Dated: October 5, 2020                              Respectfully submitted,
                                                    NESENOFF & MILTENBERG, LLP
                                                    By: /s/Philip A. Byler
                                                    Philip A. Byler, Esq.
                                                    Andrew T. Miltenberg, Esq.
                                                    363 Seventh Avenue, Fifth Floor
                                                    New York, New York 10001
                                                    (212) 736-4500
                                                    pbyler@nmllplaw.com
                                                    amiltenberg@nmllplaw.com
                                                    Attorneys for Plaintiff John Doe
                                                     [2]
